DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 14-19, these claims are inconsistent with the specification and thus indefinite.  Here, Applicant is claiming a “cylindrical screen device” but these claims include “ram segments” that are described as part of a separate “production”/screen manufacturing device within the specification (Spec., para. 33-34).   It appears Applicant’s is blending elements of two separate devices—a screen manufacturing device and the actual “cylindrical screen”, thus making the metes and bounds of the claims indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange (US 5,094,360).
Lange (fig. 1-19) teaches a cylindrical screen device, comprising:
(re: certain elements of claims 11, 20) a plurality of annular bar holders (1’) which are mutually spaced apart from one another, each of the plurality of annular bar holders including edges and an outer face which is provided with recesses (2’) that are open at the edges, the recesses being parallel to one another (fig. 1, 2, 9, 19; col. 1, ln.  40-col. 2, ln. 58 teaching multiple rings arranged perpendicular to the cylinder axis for supporting profiled bars on an inner or outer circumference); and
 a plurality of profiled bars (3, 14-18) arranged perpendicular to the plurality of annular bar holders, each of the plurality of profiled bars including a base,

(re: claims 11-19)  These claims are device claims, but have been defined by process steps.  Moreover, the claimed steps relate to a method of making the screen rather than the screen itself.  Examiner advises applicant that mixing statutory classes of invention may lead to indefiniteness during claim interpretation, thus Examiner seeks clarification on the type of claim Applicant has created.  See MPEP 2173.05(p).  Further, the method steps in claims 11-19 resemble product-by-process limitations and have been treated as such.  That is, the limitations relating to how the screen is formed would not be expected to impart distinctive characteristics to the screen itself and, moreover, when there is a substantially similar product, as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct.  See In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983); MPEP 716.01 (establishing that a statement or argument by the attorney is not factual evidence).    Thus, claims 11-19 can be regarded as anticipated by the applied prior art, and the burden of proof is shifted to Applicant, not the Examiner, to show that the process of making renders the claims patentably distinct.  See In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.   


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by May et al. (“May”)(US 7,188,733).
May (fig. 1-7 and 14) teaches a cylindrical screen device, comprising:
(re: certain elements of claims 11, 20) a plurality of annular bar holders (12) which are mutually spaced apart from one another, each of the plurality of annular bar holders including edges and an outer face which is provided with recesses that are open at the edges, the 
 a plurality of profiled bars (1) arranged perpendicular to the plurality of annular bar holders, each of plurality of profiled bars being press-fitted and located within a respective recess (fig. 7), each of the plurality of profiled bars including a base,
 wherein the recesses have shapes which substantially correspond to the bases, the recesses being marginally larger than the bases of the plurality of profiled bars (Cf. fig. 1-7 wherein slot space near 17 can be regarded “substantially” corresponding to base/bottom portion of profiled bars 10).
(re: claims 11-19) These claims are device claims, but have been defined by process steps.  Moreover, the claimed steps relate to a method of making the screen rather than the screen itself.  Examiner advises applicant that mixing statutory classes of invention may lead to indefiniteness during claim interpretation, thus Examiner seeks clarification on the type of claim Applicant has created.  See MPEP 2173.05(p).  Further, the method steps in claims 11-19 resemble product-by-process limitations and have been treated as such.  That is, the limitations relating to how the screen is formed would not be expected to impart distinctive characteristics to the screen itself and, moreover, when there is a substantially similar product, as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct.  See In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983); MPEP 716.01 (establishing that a statement or argument by the attorney is not factual evidence).    Thus, claims 11-19 can be regarded as anticipated by the applied prior art, and the burden of proof is shifted to Applicant, not the Examiner, to show that the process of making renders the claims patentably distinct.  See In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.   

(re: claims 1-10)  The claimed screen manufacturing steps for the screen cited above are also taught by May.  For example, May teaches a screen production method, comprising:

 pressing the plurality of profiled bars radially into the respective recesses via radial forces acting onto the plurality of profiled bars until a form-fitting connection is produced (Id.);  
(re: claim 2) wherein the plurality of profiled bars are fastened in the respective recesses of the plurality of bar holders exclusively through a clamping that occurs as a result of the step of pressing the plurality of profiled bars (Id.); 
(re: claim 3)  wherein each of the plurality of bar holders has an inside, the inside of the plurality of bar holders is not subjected to supporting or bending forces during the step of pressing the plurality of profiled bars (fig. 5 near 15’);
(re: claim 4)  wherein the cylindrical screen device further includes ram segments, and the step of pressing the plurality of profiled bars occurs via the ram segments acting radially inward upon the plurality of profiled bars (Cf. 7A-7D near 42, 44; col. 9, ln. 65- col. 10, ln. 35, wherein upper ram 42 can be regarded as having multiple ram segments each with a concave surface for pressing a corresponding profile bar surface);
(re: claim 5)  wherein the ram segments are arranged at equal distances over a circumference of the plurality of bar holders (Id. wherein starting position prior to pressing can be regarded as at “equal distances”); 
 (re: claim 6) wherein the ram segments respectively act upon a number of the plurality of profiled bars (Id.);
(re: claim 7) wherein the ram segments are guided in a radially movable manner (Id.);
(re: claim 8) wherein the ram segments are fastened axially relative to the cylinder axis (Id.); 

(re: claim 10)  wherein the cylindrical screen device has an outer radius, wherein the pressing surface of each ram segment is formed perpendicular to the cylinder axis by a circular segment, the circular segment having a radius that corresponds to the outer radius of the cylindrical screen device (Id.). 

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 

Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
May 3, 2021